DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 58, 63 and 66 are objected to because of the following informalities:
Claim 58, line 1: “steps” should be changed to --step--.
Claim 63, line 1: --further-- should be added between “,” and “comprising”.
Claim 66, line 2: “determined” should be changed to --determine--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-62 and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a cortex of the bone.” It is unclear if the “cortex” of claim 59 is the same as or different than the “cortex” previously recited in line 11 of claim 54.  A further clarifying amendment is required.
Claim 62, line 3, recites “the second member and the cutting tip of the drill bit abut the surface of a bone.” It is unclear if the “bone” of claim 62 is the same as or different than the “bone” previously recited in claims 54 and 59.  A further clarifying amendment is required.
Claim 62 recites the limitation "the position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67, line 2 recites “so as to determine that the cutting tip has exited a cortex of the bone.” It is unclear if the “cortex” of claim 67 is the same as or different than the “cortex” previously recited in line 11 of claim 54.  A further clarifying amendment is required.
Claim 67 recites the limitation "the determined jerk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.







Allowable Subject Matter
Claims 54-58 and 63-66 are allowed.
Claims 59-62 and 67-70 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 54, the prior art of record, alone or in combination, does not disclose a method for analyzing a bone drilling operation utilizing a step that determines at least first and second derivatives of a position versus time to determine velocity, acceleration, respectively, versus time as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775